Appeal from an award of compensation under the Workmen’s Compensation Law. Claimant was injured on September 19, 1929, while shoveling and lifting, and sustained three hernias, two of which are claimed by appellants not to be causally connected with the accident. There is medical proof to the effect that the accident was a competent producing cause of all three of the hernias. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.